                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES BODLEY, KYLE MATSON, and                )
RONALD MCCALLUM, individually and on          )
behalf of all others similarly situated,      )
                               Plaintiffs,    )
                                              )     No. 1:18-cv-594
-v-                                           )
                                              )     Honorable Paul L. Maloney
WHIRLPOOL CORP.,                              )
                           Defendant.         )
                                              )

                                      JUDGMENT

      In accordance with the order entered on this date (ECF No. 117), and pursuant to

Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: October 16, 2019                              /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
